Citation Nr: 1402403	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  08-02 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from January 1971 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In November 2011, the Board reopened a previously denied claim of service connection for a back disorder.  At that time, the Board also remanded the claim for additional development.


FINDING OF FACT

In February 2012, prior to the issuance of a final Board decision, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The Veteran's appeal as to the issue of entitlement to service connection for a back disorder has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2013).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

In a February 2012 statement, prior to the issuance of a final Board decision, the Veteran indicated that he wished to withdraw his appeal.  He stated "I withdraw my appeal."  The Board finds that the Veteran has expressed his desire to withdraw his appeal.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the claim of service connection for a back disorder.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board will dismiss the appeal.



ORDER

The appeal is dismissed.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


